Title: To Benjamin Franklin from ——— Bouchet, 14 September 1782
From: Bouchet, ——
To: Franklin, Benjamin


Monsieur
Paris Le samedi, 14e 7bre 1782
Je reçois une lettre de Mademoiselle Aléxandre, de St Germain, qui me charge de vous demander un paquet, contenant un corps, des Souliers &a, pour Madame Williams, de Nantes.

Si vous ne lui avez pas encore fait passer ces objets, je vous prie, Monsieur, de vouloir bien me les envoyer. J’ai l’honneur de vous inviter à y joindre tout ce qui peut vous obliger: je serai enchanté de m’en charger & de vous rendre service. Je pars Lundi pour Nantes, ou je me rends dans deux ou trois jours: ma voiture est commode & je peux y placer bien des choses sans me gêner.
Je suis avec un profond respect Monsieur Votre très humble & très Obéissant serviteur
BouchetLogé à L’hotel du nom de Jesusrue de la comédie italienne
 
Notations in different hands: Bouchet 14. 7bre. 1782. / Repd—
